Citation Nr: 0808094	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  06-22 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945. 

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Detroit, Michigan that 
denied service connection for hypertension as secondary to 
PTSD.  The Board points out that entitlement to service 
connection for hypertension as secondary to PTSD is the only 
issue the veteran has contested in his notice of disagreement 
dated in October 2004 and the substantive appeal received in 
June 2006.

The veteran was afforded a personal hearing at the RO in 
November 2005.  The transcript is of record.  This case was 
remanded by a decision of the Board dated in August 2007.

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002 & Supp. 2008) and 38 C.F.R. § 20.900 (2007), this case 
has been advanced on the Board's docket for good cause shown.

Following review of the record, the appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The veteran asserts that he now has hypertension that is 
causally related to service-connected PTSD for which service 
connection should be granted.  Alternatively, he maintains 
that the two conditions are intertwined and that PTSD 
aggravates his hypertension.  

The veteran has submitted a number of letters from his 
private treating providers in support of his claim.  In March 
2005, his personal physician stated that the appellant's PTSD 
had become significantly worse over the last few years and 
that "[given that combat situations definitely can lead to 
posttraumatic stress disorder and that stress and anxiety 
definitely will lead to increasing blood pressure, it is not 
unreasonable to assume that both of these problems are 
related to his time in the service during World War II."  
The private doctor did not provide an opinion as to whether 
hypertension was specifically related to post service PTSD or 
that it had been aggravated thereby.

The veteran was evaluated for compensation purposes by a VA 
nurse in April 2006 who did not provide an opinion as to 
whether there was any relationship between the veteran's 
hypertension and his service-connected PTSD.  When examined 
by VA in September 2007 pursuant to the Board's August 2007 
remand, the examiner did not furnish an opinion as to whether 
or not hypertension was proximately due to or the result of 
(secondary to) PTSD.  While it was determined that 
hypertension was not aggravated by PTSD, the opinion was 
cursory and summary and did not have the requisite rationale 
as requested.  That examination is thus found to be 
inadequate for adjudication purposes.

The VA has obtained the veteran's treatment records from 
myriad private and government sources.  However, none 
specifically addresses an etiologically link between the 
veteran's hypertension and PTSD.  Therefore, further 
development is warranted.  

VA has a duty to obtain a medical examination or opinion when 
an opinion is necessary to render a decision on the claim. 
See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007).  
Unfortunately, none of the clinical data of record provides 
an answer to the question to any adequate extent as to 
whether the veteran's hypertension is causally related to 
service-connected PTSD.  Because there is a lack of clarity, 
it is the opinion of the Board that the case should be 
remanded for further review and a supplemental medical 
opinion to the VA examination report of September 2007.  

Additionally, review of the record discloses that the veteran 
has not been provided adequate notice under the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No.106-475, 114 
Stat.2096 (2000) with respect to the issue currently on 
appeal.  The VCAA and its implementing regulations require 
that VA provide specific notice to claimants regarding 
information needed to complete an application for benefits, 
as well as specific notice regarding information or evidence 
required to substantiate a claim. See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The record reflects that the 
RO attempted to provide the appellant with the required 
notice in correspondence dated in March 2004, but that letter 
is shown to be deficient.  Specifically, the RO did not 
advise the appellant of what the evidence had to show to 
support the claim, or ask the veteran to submit any evidence 
he had in his possession.  Therefore, the case is also being 
remanded to properly comply with the statutory requirements 
of the VCAA.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007), and any 
other legal precedent are fully 
complied with and satisfied.  The 
veteran should specifically be 
told what is required to 
substantiate the claim of 
entitlement to service connection 
for hypertension secondary to 
PTSD.  He should also be told to 
provide any evidence in his 
possession that is pertinent to 
his claim. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).

2.  The case should be referred to 
the same VA physician who conducted 
the VA examination in September 
2007 for another review and 
opinion.  The claims folder and a 
copy of this remand should be made 
available to the examiner for 
review.  The examination report 
should indicate whether or not a 
review of the claims folder was 
accomplished.  The examiner is 
requested to provide an opinion as 
to whether it is at least as likely 
as not (i.e., a 50 percent 
probability or better) that a) the 
veteran's hypertension is causally 
related to, secondary to, or is 
proximately due to the service-
connected PTSD; and/or b) whether 
the veteran's hypertension has been 
made worse by PTSD.  If desired by 
the physician, the veteran may be 
recalled for another examination. 
Any consultation deemed necessary 
should be requested.

The findings and a well-
rationalized opinion should be set 
forth in detail.  If this matter 
cannot be resolved without resort 
to conjecture or speculation, this 
should be commented on by the 
examiner in the report.

(In the event that the VA physician 
who examined the veteran in 
September 2007 is not available, 
the veteran should be scheduled for 
an examination by another VA 
physician.)  

2.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a competent 
medical opinion.  If the report is 
insufficient, or if the requested 
action is not taken or is 
deficient, it should be returned to 
the examiner for correction. See 
Stegall v. West, 11 Vet. App. 268 
(1998).  

3.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the veteran and 
his representative should be 
furnished a supplemental statement 
of the case and be afforded an 
opportunity to respond before the 
record is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

